 1    DIEMER & WEI, LLP
      Kathryn S. Diemer (#133977)
 2    100 West San Fernando Street, Suite 555
      San Jose, CA 95113
 3
      Telephone: 408-971-6270
 4    Facsimile: 408-971-6271
      Email: kdiemer@diemerwei.com
 5
      WILLKIE FARR & GALLAGHER LLP
 6    Matthew A. Feldman (pro hac vice)
      Joseph G. Minias (pro hac vice)
 7
      Benjamin P. McCallen (pro hac vice)
 8    Joseph G. Davis
      Antonio Yanez, Jr. (pro hac vice)
 9    787 Seventh Avenue
      New York, NY 10019-6099
10    Telephone: (212) 728-8000
11    Facsimile: (212) 728-8111
      Email: mfeldman@willkie.com
12           jminias@willkie.com
             bmccallen@willkie.com
13
      Counsel for Ad Hoc Group of Subrogation Claim Holders
14

15                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION

17    In re:                                            Chapter 11
18    PG&E CORPORATION,                                 Bankr. Case No. 19-30088 (DM)
19
               -and-                                    (Jointly Administered)
20
      PACIFIC GAS AND ELECTRIC
21    COMPANY,
                      Debtors.                          CERTIFICATE OF SERVICE
22

23    ☐ Affects PG&E Corporation
      ☐ Affects Pacific Gas and Electric Company
24
       Affects both Debtors
25
      * All papers shall be filed in the lead case,
26    No. 19-30088 (DM)
27

28

     Case: 19-30088       Doc# 3691       Filed: 08/26/19   Entered: 08/26/19 10:56:32   Page 1 of
                                                       5
 1         I, Alexander J. Lewicki, do declare and state as follows:

 2         1. I am employed in Santa Clara County in the State of California. I am more than eighteen
              years old and not a party to this action. My business address is Diemer & Wei LLP, 100
 3
              W. San Fernando St. Suite 555, San Jose, CA, 95113.
 4
           2. I certify that on August 26, 2019, I caused a true and correct copy of each of the following
 5            documents to be served via Electronic Mail to all “Standard Parties” listed in Exhibit A:
 6            Statement of the Ad Hoc Group of Subrogation Claim Holders Regarding August 27,
              2019 Status Conference on Estimation.
 7

 8         3. I certify that on August 26, 2019, I caused a true and correct copy of each of the above
              listed documents to be served via First Class Mail to all parties listed in Exhibit B.
 9
           4. I declare under penalty of perjury under the laws of the United States of America, that
10            the foregoing is true and correct and that if called upon as a witness, I could and would
11            testify thereto.

12
                      Executed on August 26, 2019,
13

14

15

16                                                              /s/ Alexander J. Lewicki
                                                                Alexander J. Lewicki
17

18

19

20

21

22

23

24

25

26
27

28

     Case: 19-30088     Doc# 3691     Filed: 08/26/19     Entered: 08/26/19 10:56:32        Page 2 of
                                                   5
 1                                             Exhibit A

 2
     Weil, Gotshal & Manges LLP
 3
     Stephen.Karotkin@weil.com
 4   Matthew.goren@weil.com
     Jessica.liou@weil.com
 5

 6   Cravath, Swaine & Moore LLP
     Pzumbro@cravath.com
 7
     korsini@cravath.com
 8   jzobitz@cravath.com
     skessing@cravath.com
 9   ndorsey@cravath.com
     onasab@cravath.com
10

11
     Baker & Hostetler LLP
12   rjulian@bakerlaw.com
     cdumas@bakerlaw.com
13   esagerman@bakerlaw.com
     lattard@bakerlaw.com
14

15
     Keller & Benvenutti LLP
16   tkeller@kellerbenvenutti.com
     jkim@kellerbenvenutti.com
17

18   Office of the United States Trustee
19   James.l.snyder@usdoj.gov
     Timothy.s.laffredi@usdoj.gov
20   Marta.villacorta@usdoj.gov

21
     Milbank LLP
22
     Ddunne@milbank.com
23   skhalil@milbank.com
     Paronzon@milbank.com
24   Gbray@milbank.com
     Tkreller@milbank.com
25   Astone@milbank.com
26
27

28

     Case: 19-30088     Doc# 3691     Filed: 08/26/19   Entered: 08/26/19 10:56:32   Page 3 of
                                                   5
 1   Stroock & Stroock & Laval LLP
     khansen@stroock.com
 2   egilad@stroock.com
     mgarofalo@stroock.com
 3
     fmerola@stroock.com
 4

 5   Davis Polk & Wardwell LLP
     Eli.vonnegut@davispolk.com
 6   David.schiff@davispolk.com
     Timothy.graulich@davispolk.com
 7

 8
     Paul, Weiss, Rifkind, Wharton & Garrison LLP
 9   Akornberg@paulweiss.com
     bhermann@paulweiss.com
10   wrieman@paulweiss.com
11   smitchell@paulweiss.com
     ndonnelly@paulweiss.com
12

13   U.S. Department of Justice
     Danielle.pham@usdoj.gov
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Case: 19-30088    Doc# 3691      Filed: 08/26/19   Entered: 08/26/19 10:56:32   Page 4 of
                                                   5
 1                                         Exhibit B

 2
     PG&E Corporation and Pacific Gas and Electric Company
 3
     Attn: Janet Loduca
 4   P.O. Box 770000
     San Francisco, CA 94105
 5
     U.S. Nuclear Regulatory Commission
 6   Attn: General Counsel
     Washington, D.C. 20555-0001
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Case: 19-30088   Doc# 3691   Filed: 08/26/19   Entered: 08/26/19 10:56:32   Page 5 of
                                               5
